

116 S2602 IS: Recognizing the Protection of Motorsports Act of 2019
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 2602IN THE SENATE OF THE UNITED STATESOctober 16, 2019Mr. Burr (for himself, Mr. Manchin, Mr. Tillis, Mr. Graham, Mr. Risch, Mrs. Capito, Mrs. Fischer, Mr. Scott of South Carolina, Mr. Braun, Mr. Barrasso, Mr. Inhofe, Mr. Gardner, Mr. Johnson, Mr. Crapo, Mr. Cruz, Mr. Tester, Mr. Jones, Ms. Sinema, Mr. Young, Mr. Boozman, Mr. Moran, Mr. Sullivan, Mr. Rubio, Mr. Cramer, Ms. Baldwin, and Mr. Rounds) introduced the following bill; which was read twice and referred to the Committee on Environment and Public WorksA BILLTo exclude vehicles to be used solely for competition from certain provisions of the Clean Air Act,
			 and for other purposes.
	
 1.Short titleThis Act may be cited as the Recognizing the Protection of Motorsports Act of 2019 or the RPM Act of 2019. 2.DefinitionsIn this Act:
 (1)AdministratorThe term Administrator means the Administrator of the Environmental Protection Agency. (2)Part or componentThe term part or component is within the meaning of the term in section 203 of the Clean Air Act (42 U.S.C. 7522).
			3.Exemption from anti-tampering provisions
 (a)In generalSection 203(a) of the Clean Air Act (42 U.S.C. 7522(a)) is amended by adding at the end the following: No action with respect to any device or element of design described in paragraph (3) shall be treated as a prohibited act under that paragraph if the action is for the purpose of modifying a motor vehicle into a vehicle to be used solely for competition, and that vehicle is not authorized for operation on a street or highway..
 (b)ImplementationIn implementing the amendment made by subsection (a), the Administrator shall not— (1)create a Federal database, or identify or require the creation of a State database, of vehicle registration information that is required to be consulted at the point of manufacture, sale, installation, or use of parts or components; and
 (2)require the registration of a vehicle or a part or component of a vehicle by the manufacturer, seller, purchaser, installer, or user of the vehicle.
				4.Regulation
 (a)In generalNot later than 1 year after the date of enactment of this Act, the Administrator shall finalize a regulation to implement the amendment made by section 3(a).
 (b)RequirementsThe regulation under subsection (a) shall— (1)describe reasonable conditions for the applicability of the exemption under the amendment made by section 3(a) that are consistent with the requirements described in section 3(b);
 (2)provide that evidence of physical attributes of a vehicle to be used solely for competition may be sufficient to qualify for the exemption under the amendment made by section 3(a); and
 (3)provide that a manufacturer, seller, or installer of a part or component seeking to use the exemption under the amendment made by section 3(a) may not rely solely on unsupported declarations from the purchaser or owner of a vehicle about—
 (A)the legal status of the vehicle; or (B)the intended use of—
 (i)the part or component; or (ii)the vehicle.
 5.Effective dateSection 3, including the amendment made by section 3(a), takes effect on the date of enactment of this Act, without regard to whether a final regulation has been promulgated under section 4.